Citation Nr: 0815607	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left maxillary ridge with secondary sinusitis 
and headaches, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for basic eligibility to a nonservice-
connected pension. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 30, 1974, to 
December 17, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The claim of entitlement to an increased rating for residuals 
of a fracture of the left maxillary ridge with secondary 
sinusitis and headaches is discussed in the REMAND portion of 
this decision and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a cervical spine disability 
that is attributable to military service, or that was caused 
or made worse by service-connected disability.  

2.  A June 1998 rating decision found that the veteran did 
not have ninety days of active duty service during a period 
of war and was not discharged due to a service-connected 
disability and was therefore not eligible for nonservice-
connected pension benefits.

3.  Additional evidence received since the RO's June 1998 
decision is new but does not by itself or in connection with 
the evidence previously of record relate to an unestablished 
fact necessary to substantiate the merits of the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated by active military service; a cervical spine 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of basic eligibility to a nonservice-
connected pension has not been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records (SMRs) do not document 
any treatment for a cervical spine disability.  In November 
1974 the veteran was noted to have had a severe asthmatic 
attack during which time he fainted and struck his face on a 
rock.  He was treated for a fracture of the left maxillary 
ridge.  He was found to have asthmatic bronchitis which 
existed prior to service and was not aggravated thereby.  The 
veteran's November 1974 separation examination reveals that a 
clinical evaluation of the spine was normal.  Examination of 
the veteran's head, face, neck, and scalp revealed that the 
veteran had a left maxillary fracture.  

The veteran was afforded a VA examination in March 1987.  He 
reported constant back problems mainly in his upper back and 
neck.  Examination of the neck revealed full range of motion 
and no evidence of tenderness, spasm, or scoliosis.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 1986 to November 2005.  In August 
1986 the veteran reported chronic neck pain secondary to 
spasms.  In April 1996 the veteran reported that his neck was 
stiff and painful.  The examiner assessed him with arthritis 
in his neck.  X-rays of the cervical spine obtained in May 
1997 revealed mild degenerative changes at C5-6.  The veteran 
reported neck pain in June 1997.  A magnetic resonance 
imaging (MRI) obtained in June 1997 revealed degenerative 
joint disease at C5-6 and mild right paracentral disc 
herniation at C5-6 with associated neural foraminal narrowing 
bilaterally.  In April 2001 he again reported chronic neck 
pain.  The examiner noted that the veteran had a history of 
drug abuse and exhibited drug seeking behavior and also had 
degenerative joint disease.  In September 2004 the veteran 
was assessed with osteoarthritis of the cervical spine.  An 
MRI obtained in September 2004 revealed multilevel cervical 
spondylosis with right neural foraminal stenosis at C4-5 and 
left neural foraminal stenosis at C3-4.  X-rays obtained in 
November 2005 revealed degenerative arthritis of the cervical 
spine and no evidence of recent bone trauma.  

Treatment reports received from the Nebraska Department of 
Corrections dated from December 1999 to February 2001 reveal 
that the veteran complained of an aching and painful neck on 
three occasions.  

Associated with the claims file are private treatment reports 
from M. Neilson, M.D., dated from June 1996 to April 1998 
revealed that the veteran reported "neck disease" in March 
1998.  

The veteran was also afforded a VA examination in March 2005.  
The veteran reported being kicked in the face by another 
recruit during basic training.  The examiner noted that the 
veteran's service medical records revealed a different 
account of the incident.  The veteran indicated that he did 
not begin to have problems with his neck until he was in his 
20s.  He said his neck has gotten progressively worse since 
that time.  He denied traumatic injury to his cervical spine 
aside from the incident in service.  X-rays of the cervical 
spine revealed degenerative changes with minimal osteophyte 
formation with impingement on neural vertebral foramina at 
the level of C4-C5 on the right side.  The examiner diagnosed 
the veteran with the same and opined that the veteran's 
cervical spine disability was not caused by or as a result of 
the service injury.  He stated that the rationale for his 
opinion was that the veteran did not seek outside follow-up 
for his neck until 1996 when the veteran's private physician 
indicated that he had a chronic neck problem.  The examiner 
noted that the veteran had a torn tendon in his right 
shoulder for which he received worker's compensation.

II.  Legal Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
whatsoever between service-connected disability and the 
veteran's claimed cervical spine disability has been 
demonstrated.

The SMRs are negative for any evidence of a disability of the 
cervical spine.  The veteran sustained a left maxillary 
fracture in service but there was no evidence that the injury 
resulted in any disability of the veteran's cervical spine.  
The first evidence of complaints related to a cervical spine 
disability came at VA in August 1986 when the veteran 
reported chronic neck pain secondary to spasms.  At the time 
of the March 1987 VA examination the veteran had full range 
of motion of the neck and no evidence of tenderness, spasm, 
or scoliosis.  The veteran was assessed with arthritis in his 
neck at VA in April 1996.  The private treatment reports from 
Dr. Neilson reveal that the veteran reported that the veteran 
reported "neck disease" in March 1998.  However, none of 
the veteran's physicians, either VA or private, attributed 
the veteran's cervical spine disability to his military 
service or his service-connected residuals of a fracture of 
the left maxillary ridge with secondary sinusitis and 
headaches.  When examined by VA in March 2005, the examiner 
opined that the veteran's cervical spine disability was not 
caused by or as a result of the injury he incurred in service 
for which service connection is in effect.  

In short, there is no competent evidence linking any current 
cervical spine disability to service or to his service-
connected disability.  The preponderance of the evidence is 
against the claim.

The Board notes that the veteran has alleged that his 
cervical spine disability is related to his service or his 
service-connected residuals of a fracture of the left 
maxillary ridge with secondary sinusitis and headaches.  
While the veteran is capable of providing information 
regarding his current condition, as a layperson, he is not 
qualified to offer medical opinions, to include linking his 
cervical spine disability to his service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent that the veteran is asserting 
continuous symptoms since his initial in-service fracture, 
the Board simply finds his lay assertions to be outweighed by 
the medical opinion of the VA examiner.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a cervical spine disability.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

C.  Nonservice-Connected Pension 

The VARO in Lincoln, Nebraska denied the veteran's claim for 
nonservice-connected pension benefits in June 1998 and 
veteran failed to perfect an appeal.  Consequently, that 
decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2007).  
The veteran's request to reopen his claim was received in 
July 2004.  New and material evidence is defined by 
regulation and means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The claimant seeks to reopen his claim for nonservice-
connected pension benefits. 

In the June 1998 decision, the RO found that the veteran did 
not have the requisite service for nonservice-connected 
benefits nor was he discharged for a service-connected 
disability.  The RO advised the veteran that he was 
discharged for asthmatic bronchitis, and that service 
connection had been separately denied for that disability.  
The RO also found that his service-connected left maxillary 
fracture had not been shown to be a reason for his discharge.  
At the time of the June 1998 rating decision, the evidence 
included the veteran's claim for nonservice-connected pension 
benefits, the veteran's service medical records, his DD214, a 
VA examination dated in March 1987, and private medical 
records from Dr. Nielson.

Evidence submitted since the June 1998 decision consists of 
the veteran's statements and additional medical evidence in 
the form of VA outpatient treatment reports and several VA 
examination reports.  The statements are duplicative of 
evidence on file at the time of the last final decision and 
the outpatient treatment reports and VA examination reports 
do not document anything which would establish that he had 
the requisite service or was discharged for a service-
connected disability.  The veteran has not submitted any 
evidence that is "new and material" such that it would relate 
to an unestablished fact necessary to substantiate the claim.  
As new and material evidence has not been submitted, the 
claim is not reopened.

Although the veteran asserted in a September 2004 statement 
that he was discharged for a service-connected disability, he 
provided no explanation or rationale for his service 
assertion and he has not since provided any new evidence to 
support it.  Service connection has also not since been 
established for any new disability that was not established 
at the time of the June 1998 decision.  

In short, the Board finds that the veteran has not submitted 
any evidence that is "new and material" such that it would 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, as new and material evidence has not been 
submitted, the claim is not reopened.

III.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decision wherein the veteran's claims 
were denied, the RO issued notice letters in July 2004, 
September 2004, and November 2004 which advised the veteran 
of the evidence and information needed to substantiate his 
claim for service connection on a direct basis, and the 
underlying claim for non-service connected pension.  These 
letters further advised the veteran of which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  The veteran was also 
asked to provide any evidence in his possession that he 
believes might support his claims.

Furthermore, additional notice was provided in correspondence 
dated in March 2006 as to both the disability rating and 
effective date elements of his claims.  That letter advised 
the veteran as to the basis for assigning both disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  Thus, the Board 
finds that the content of the notice provided in the July 
2004, September 2004, November 2004, and March 2006 letters 
satisfies each of the elements specified by the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini and Dingess.


As to the post-adjudication timeliness of the March 2006 
notice letter, the record reflects that the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his increased rating claim.  He had the 
opportunity to submit additional argument and evidence.  
Although his claims were not readjudicated following the 
issuance of the March 2006 notice letter, the record reflects 
that he subsequently responded to that letter by submitting 
his substantive appeal.  Furthermore, as the claims for 
service connection and nonservice-connected pension are being 
denied, the Board finds that any VCAA notice errors did not 
affect the essential fairness of the adjudication and any 
procedural defect caused by the timing of the notice was 
cured.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, while the veteran was not informed of the 
elements necessary to establish service connection on a 
secondary basis until the January 2006 SOC, the veteran had 
the opportunity to submit additional argument and evidence 
and submitted his substantive appeal as to this issue in 
April 2006.  Hence, the lack of more specific notice as to 
establishing service connection on a secondary basis is 
harmless error.  See Sanders, supra.  

As to the claim for VA pension benefits, the Board notes that 
the veteran was not provided a specific notice letter 
outlining the requirements to reopen a previously denied 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, in the June 1998 rating decision, the veteran was 
advised of what type of evidence was necessary to 
substantiate his claim (i.e. a document or documents 
demonstrating that he had qualifying service of 90 days or 
more, or evidence showing he was discharged due to a service-
connected disability).  When he filed to reopen that claim in 
2004, he referenced the prior denial, demonstrating that he 
had understood the basis of that denial.  Although the RO 
initial readjudicated that claim on a de novo basis in the 
April 2005 letter, the RO subsequently determined that new 
and material evidence had not been received to reopen that 
claim in the Statement of the Case.  In that document, the RO 
explained the criteria for eligibility for pension, and 
explained the basis of the prior denials.  The Board finds 
that a reasonable person would have understood what was 
needed to substantiate a claim to reopen, and that the 
veteran has not been prejudiced by any deficiency in Kent 
notice.  See Sanders, supra.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.













ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  

New and material evidence has not been received to reopen a 
claim for basic eligibility to a nonservice-connected 
pension.


REMAND

The veteran is seeking an increased rating for his service-
connected residuals of a fracture of the left maxillary ridge 
with secondary sinusitis and headaches, which are presently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6599-6513.  

The record reflects that the veteran underwent a VA 
examination in November 2004 in which he was found to suffer 
from chronic sinusitis with recurrent antibiotic usage.  
However, the examiner did not report the duration of the 
antibiotic therapy, or the frequency and duration of both 
incapacitating, and non-incapacitating episodes of sinusitis.  
Therefore, the Board finds that another VA examination is 
necessary.

Although some VA treatment records are associated with the 
claims file, these appear to be incomplete.  Thus, while this 
case is in remand status, the AMC should ensure that all VA 
treatment records since January 2004 have been obtained and 
associated with the record.



Accordingly, this case is REMANDED for the following:

1.  Ensure that all VA treatment records 
since January 2004 have been obtained and 
associated with the claims file.

2.  Schedule the veteran for VA ear, 
nose, and throat (ENT) examinations to 
determine the current status of the 
veteran's residuals of a fracture of the 
left maxillary ridge with secondary 
sinusitis and headaches.  Any necessary 
imaging or other tests or studies 
necessary to evaluate sinusitis and 
pulmonary sarcoidosis are to be 
performed.  Provide the examiner with the 
claims file.  In review of the claims 
file, the examiner is to note and report 
the frequency and duration of antibiotic 
therapy and, in each instance, whether 
such therapy was for sinusitis.  The 
examiner should provide a complete 
summary of all symptoms and 
manifestations of the veteran's 
sinusitis.  The examiner should also 
describe the frequency and duration of 
both incapacitating, and non-
incapacitating episodes of sinusitis.  If 
incapacitating episodes are found, the 
examiner should also provide an 
explanation as to the basis for 
considering an episode to be 
incapacitating.

3.  Readjudicate the claims at issue.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


